Title: John Quincy Adams to Abigail Adams Smith, 7 February 1798
From: Adams, John Quincy
To: Smith, Abigail Adams


        
          My dear Sister.
          Berlin 7. February 1798.
        
        I received a few days ago your kind letter written at East Chester Novr: 4. and am very thankful for it. The circumstance of my not having mentioned to you my expectation of being married was merely accidental, or owing to the uncertainty as to the time when that event should take place, which continued until a few weeks before it happened. I am very sorry that it should have given you a moment of uneasiness, as I shall always take a peculiar pleasure in communicating to you any occurrence interesting to my happiness.
        You have judged rightly in concluding that your new sisters character was calculated to promote it. Seven months of marriage, may serve at least to give a full specimen of what two persons are to expect from each other, and after the lapse of almost that period, we find our mutual affection increasing, rather than suffering any abatement.
        I most sincerely and cordially feel for the afflictions with which you observe you have been visited for some time past, and the severe trials, which you have undergone. I hope that a more favourable fortune will in future smile upon you, and compensate for the sufferings you have experienced.
        You may perhaps before this have seen in America, Mrs: Johnson & her family, who arrived there soon after the date of your last letter.— I left England myself about the middle of October, and after a stormy passage to Hamburg, and a very unpleasant journey from thence to this place, arrived here the 7th: of November. Since then my wife and brother have both been very ill, as you will doubtless be informed by our dear mother, to whom I have written a particular account of our disasters. We are however now all in very good health.
        I look forward with impatience to the time when we shall all again be assembled together in our own Country, and in the mean time hope to hear frequently from you, being with the tenderest

affection, in which sentiment my wife cordially joins, Your faithful brother.
      